UNITED STATES DISTRICT COURT                          OCI 1 4 2009
                            FOR THE DISTRICT OF COLUMBIA                     Clerk, U.S. District and
                                                                                Bankruptcy Courts

John W. Johnson,

               Plaintiff,

               v.                             )       Civil Action No.   09 1935
                                              )
Maggie Chau, et al.                           )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       The plaintiff has filed a p r o se complaint and an application to proceed i forma
                                                                                  n

pauperis. The Court will grant the application to proceed i formapauperis and dismiss the
                                                          n

complaint.

       Plaintiff, who identifies himself as the "Executive Director of the Watergate Anti-Crime

Commission," Compl. at 6, filed this complaint entitled a "Petition for a Writ of Mandamus

Corpus," against four individual defendants and the District of Columbia, id.at 1, alleging that

three of the defendants told lies, id. at 3, 5. The complaint alleges that defendant Chau not only

told lies, but also broke into his mailbox, added her own money to a check and mailed it, stole a

check that belonged to plaintiff and cashed it, id.at 3,4, and while plaintiff was away, let a

worker from Green Door' search plaintiffs room to look for "political evidence of anti-Marxism,

the very same material that had already been so boldly destroyed, stolen, or merely taken out."

Id.at 5. The complaint does not identifi any harm traceable to the fourth named individual


          The court takes judicial notice that Green Door is a non-profit "community program
that prepares women and men with schizophrenia, bipolar disorder and other mental illnesses to
work and live independently in the District of Columbia." See http://www.greendoor.org.
defendant or the District of Columbia. For relief, the complaint asks the court to "compel the

Defendants to honor the laws that they are now violating, and that a fine be ordered for the

violations and that the amount of the fine be set by this most Honorable Court." Id. at 6.

        Considered as a whole, the complaint presents the sort of "fantastic or delusional

scenarios" that warrant dismissal of an action as frivolous. Neitzke v. Williams, 490 U.S. 3 19,

328 (1989). Accordingly, this complaint will be dismissed under 28 U.S.C.     9 1915(e)(2)(B)(i)




                                                  c
                                                  &
(requiring dismissal of fiivolous complaints that are filed by plaintiffs proceeding in forma

pauperis).

        A separate order accompanies this memoran           #nion.
                                                       -_

                                                     United States District Judge
Date:

  /" /;:id7